Citation Nr: 9914527	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  94-11 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
December 1968.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which, in pertinent part, 
denied the claim for individual unemployability, and 
continued a 10 percent evaluation for post-traumatic stress 
disorder (PTSD). 

By rating decision in October 1993, the RO implemented a 
hearing officer's decision and increased the evaluation for 
PTSD to 50 percent, retroactively effective from the date of 
receipt of the increased rating claim, March 30, 1992.

By a determination in October 1996, the RO found that there 
had been no timely appeal completed of a March 1992 RO denial 
of entitlement to service connection for a back disability 
claimed as secondary to service-connected left leg 
disability.  No appeal has been taken from that 
determination.  Further, no response was received following 
the issuance of a statement of the case in October 1996 as to 
the issues of entitlement to increased ratings for left foot 
and left leg disabilities.  


REMAND

In June 1993, the VA received the veteran's signed VA Form 9, 
Appeal to Board of Veterans' Appeals, wherein he indicated he 
did not wish to appear personally at a hearing before a 
member of the Board of Veterans' Appeals.  However, in the 
same document, he checked a box indicating he wished to 
appear personally at a local VA office before the Board of 
Veterans' Appeals.  A personal hearing was held at the RO in 
September 1993 before a RO hearing officer.  The veteran was 
advised by the RO hearing officer that he, the veteran, 
retained his option for a hearing before a member of the 
Board of Veterans' Appeals (see transcript (Tr.), pages 17-
18).  The veteran has not withdrawn his June 1993 request to 
appear personally at a local VA office before the Board of 
Veterans' Appeals (Board).  To ensure the veteran is afforded 
due process of law, he must be afforded the opportunity to 
appear for, or to decline, a scheduled hearing at the local 
RO before a traveling member of the Board.

The evidence of record demonstrates that the veteran has 
received benefits from the Social Security Administration, to 
include supplemental security income (SSI).  A VA outpatient 
treatment record dated November 27, 1992, notes that the 
veteran reported that he had been approved for SSI in 
September 1992.  Another VA outpatient treatment record dated 
January 28, 1993, shows that the veteran reported that he was 
receiving "SSD."  In a statement received in March 1993, 
the veteran reported he was in receipt of SSI benefits.  At 
the hearing in September 1993 before a hearing officer at the 
RO, the veteran testified that he had been in receipt of 
social security since March 1993, which was SSI and the basis 
of the award was solely due to his PTSD.

In September 1993, a rating was deferred pending receipt of 
additional VA medical records as well as to send a request to 
the Social Security Administration (SSA) for copies of 
medical records used to grant Social Security benefits to the 
veteran.  Copies of additional VA outpatient treatment 
records were received.  However, a review of the evidence 
demonstrates that no request was made for copies of the 
veteran's SSA records and there are no records in the claims 
file from the SSA.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has specifically instructed that the VA has an 
obligation to obtain Social Security records when put on 
notice that the veteran is receiving Social Security 
disability benefits.  See Clarkson v. Brown, 4 Vet. App. 565 
(1993).  Accordingly, further appellate review will be 
suspended in order to obtain all pertinent records relating 
to the veteran's award of SSA benefits.  See Murincksak v. 
Derwinski, 2 Vet. App. 363 (1992).

The evidence of record demonstrates that the RO obtained 
copies of VA outpatient treatment records dated through 
February 21, 1997.  The RO should request copies of all of 
the veteran's VA medical records, in particular those from 
the Mental Health Clinic, of treatment subsequent to February 
21, 1997.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO must contact the SSA and 
request copies of all "disability" 
benefits decisions, and evidence used to 
support those decisions in regard to the 
veteran's receipt of Social Security 
benefits.  All additional records must be 
associated with the veteran's claims 
file.

2.  The RO should request copies of any 
additional VA medical records from the 
John Cochran VA Medical Center in St. 
Louis, Missouri, dated subsequent to 
February 21, 1997.  

3.  After the above requested actions 
have been completed, to the extent 
possible, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
a rating in excess of 50 percent for PTSD 
and readjudicate the issue of entitlement 
to a total rating for compensation 
purposes based on individual 
unemployability.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  

4.  The veteran should be scheduled for a 
hearing before a traveling member of the 
Board of Veterans' Appeals, at the local 
RO, unless otherwise indicated.

By this remand, the Board intimates no opinion as to the 
final disposition of the issues.  The purpose of this remand 
is to develop the evidence and to ensure compliance with due 
process of law.  Although the veteran need take no further 
action until he is notified, if he has additional evidence 
which is pertinent to this appeal, he should submit it to the 
RO as soon as possible to help expedite his appeal.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




